Title: From George Washington to John Augustine Washington, 26 October 1778
From: Washington, George
To: Washington, John Augustine


          
            Dear Brother
            Fredericksburg in the State of New YorkOctobr 26th 1778.
          
          In overhauling some old Papers the other day, I came across the Inclosed Letter from Colo. Cresap to me—written, as he says, in answer to one of mine on the information of his having set up a claim to some part of the Land formerly owned by our deceased Brother Lawrence, & given by him to my Brother Austin. It is essential, as I have upon other occasions mentioned to you, that this matter should be enquired into; or, a hundred to one but Cresap Chouses the Hier at Law out of part of these Lands, under various pleas, strengthen’d by possession.
          At first he began to Rent them in behalf of my Brother’s Estate (pocketing I dare say the Money)—Now (by the Inclos’d Letter I find) he lays claim to one Lott, when, if my Memory does not fail me exceedingly, my Brother had Patents for both, and never was their the Shadow of a claim set up towards either till lately. As it is a Tract however that I never had any personal knowledge of, I may be mistaken in my conception of the matter, but as before think there were two Lotts; one of which my Brother purchased of Pendergrass, & the other of Cresap. The fact may, I presume, be ascertained by having recourse to the Deeds, & other Land Papers belonging to that Estate, or to the 
            
            
            
            records in the Proprietors Office; & in my judgment no time should be lost in the Search, as Cresap is extremely artful, & his claim will obtain strength by length of Possession.
          We have been kept for some time in an aukward, & disagreeable state of suspence respecting the Enemys intentions; nor are we able at this time to discover their views. They have five or Six thousand Men on Ship board; where they have been since the 20th Instt, laying in the Harbour of New-York—the destination is a mistery, but I believe they are bound for the West-Indies—Boston and Charlestown are both talkd of; but the Season, I should suppose, is too far advanced for any enterprize on the first, altho the French fleet would be a great additional inducement; and the latter is not, under present circumstances, I think a sufficient object. However, as it is out of all support of this Army and the other place (Boston) while the French Squadron lays there, a Capitol object, I have moved some Troops that way, to be ready in case of need. Various are the conjectures respecting a total evacuation of New York, and various are the appearances, & evidences—some tending to a belief of it—& others contradicting it. If I was to hazard an opinion upon the occasion, it would be, that they do not leave it this Winter. If I was to be asked for a reason, I should say because I think they ought to do so they haveing almost, invariably run counter to all expectation.
          I begin to despair of seeing my own home this Winter, & where my Quarters will be, I can give little acct of at this time. My love to my Sister, and the rest of the family concludes me Dr Sir Yr sincere & Affecte Bror
          
            Go: Washington
          
          
          p.s. On the 20th Instt a Fleet of more than a hundred Sail left New York, said for England—they were Convoyed off by Admiral Byron (with 14 or 15 Sail of the line) who it is thought will go to Boston, & take a Peep at the French fleet, to keep the Count in Port till their own Transports get a good Offing.
          
        